LACOMBE, Circuit Judge.
The motion to amend is granted as prayed. Tills practically reopens the whole case, and all parties defendant will have 20 days’ time after service of the amended bill to plead, answer, or demur thereto. The case being thus reopened, a plea or a demurrer, if interposed, will be considered as a. first dilatory pleading, and, in the event of its being overruled, the party interposing it will be allowed to answer. The defendants trustees of Hamilton College may have 20 days to elect whether it will plead, answer, or demur to (he amended bill, or whether it will stand on the evidence already taken on the issues raised by its present plea and replication thereto, and the submission thereof heretofore made to this court.